Citation Nr: 0946450	
Decision Date: 12/08/09    Archive Date: 12/18/09

DOCKET NO.  06-10 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.	Entitlement to a temporary 
total convalescence rating due to treatment for a service-
connected disability. 

2.	Entitlement to an increased 
rating for severe flexor tendon injury, metacarpophalangeal 
joint fusion, status postoperative pulley reconstruction, 
currently evaluated as 20 percent disabling.

3.	Entitlement to an increased 
rating for hemorrhoids, currently evaluated as          10 
percent disabling.

4.	Entitlement to service 
connection for abscessed teeth, including for purposes of VA 
outpatient treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to May 
1965.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 2005 and January 2007 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona which denied 
entitlement to the benefits sought.

In August 2009, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge of the Board, 
and a transcript of this proceeding is on file. During the 
hearing, the Veteran withdrew from appellate consideration 
claims for increased ratings of scars of the right shin, 
fourth toe, right thigh and right elbow. See 38 C.F.R. § 
20.204 (2009). 

In September 2009, the Veteran's representative provided 
additional evidence without a waiver of RO initial 
consideration, consisting of medical bills for private 
treatment obtained over the past three years. The RO will 
have the opportunity to consider this evidence in connection 
with the claims being remanded. As to the claim the Board is 
deciding for a temporary total evaluation, the newly received 
evidence has no bearing on the outcome of that decision, and 
the Board may therefore consider this claim without any 
detrimental effect upon its adjudication. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The claims for increased ratings for a right thumb injury and 
hemorrhoids, and for service connection for dental abscesses 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Following a May 31, 2006 surgical procedure involving the 
right thumb,                   the Veteran did not require at 
least one month of convalescence. There were no severe 
postoperative residuals, nor was immobilization by a cast of 
one major joint or more required.


CONCLUSION OF LAW

The criteria for a temporary total evaluation for 
convalescence following right thumb surgery on May 31, 2006 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.30 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. A regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2009).

Through VCAA notice correspondence dated from December 2006 
and February 2008, the RO notified the Veteran as to each 
element of satisfactory notice set forth under the Pelegrini 
II decision pertaining to the claim for entitlement to a 
temporary total disability rating. The November 2008 
Statement of the Case (SOC) explained the general criteria to 
establish claims for a temporary total evaluation for 
surgical convalescence. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining 
additional VA medical records, private treatment records and 
other Federal records. See Quartuccio v. Principi,          
16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). The 
initial VCAA notice letters comported with the timing of 
notice requirement by having preceded issuance of the January 
2007 rating decision on appeal. The February 2008 
correspondence meanwhile did not meet the standard for timely 
notice. However, the Veteran has had an opportunity to 
respond to the relevant VCAA notice in advance of the 
November 2008 SOC readjudicating the claim. There is no 
indication of any further available evidence or information 
to be associated with the record. The Veteran has therefore 
had the full opportunity to participate in the adjudication 
of the claim. See Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO/AMC has taken appropriate action to comply with the 
duty to assist              the Veteran through obtaining VA 
outpatient treatment records for the time period in question 
when the Veteran underwent an outpatient surgical procedure 
at a VA medical facility. The Veteran has provided several 
personal statements. He has testified during an August 2009 
Travel Board hearing. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist           the Veteran. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Background and Analysis

The provisions of 38 C.F.R. § 4.30 pertaining to convalescent 
ratings indicate that a total disability rating (100 percent) 
will be assigned without regard to other provisions of the 
rating schedule when it is established by report at hospital 
discharge or outpatient release that entitlement is 
warranted, effective from the date of hospital admission or 
outpatient treatment and continuing for a period of one, two, 
or three months from the first day of the month following 
such hospital discharge or outpatient release. 38 C.F.R. § 
4.30. To warrant a temporary total disability rating, the 
evidence must establish that the veteran's service-connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, or the necessity 
for house confinement, or the necessity for continued use of 
a wheelchair or crutches; or (3) immobilization by cast, 
without surgery,        of one major joint or more. 38 C.F.R. 
§ 4.30(a). Extensions for an additional time period beyond 
the 1, 2, or 3 months initially award may be authorized where 
warranted under the circumstances, applying generally the 
same criteria as set forth above. 38 C.F.R. § 4.30(b). 

For purpose of applying 38 C.F.R. § 4.30(a)(1), the Court in 
Felden v. West, 11 Vet. App. 427, 430 (1998) defined the term 
"convalescence" as indicating that "a surgical procedure 
had been performed that would require at least one month for 
the veteran to return to a healthy state." There is no 
express requirement of home confinement to meet the 
definition of convalescence. 

During the time period for which a temporary total evaluation 
is requested,           the Veteran's severe flexor tendon 
injury, metacarpophalangeal joint fusion, status 
postoperative pulley reconstruction has been assigned a 20 
percent schedular rating under provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5224, for unfavorable ankylosis of the 
thumb. The Veteran is seeking a temporary total disability 
rating for two months following the May 31, 2006 outpatient 
surgical procedure in question.

On May 31, 2006, the Veteran underwent at a VA medical 
facility a procedure for the exploration and tenolysis of 
extensor tendons of the right thumb, and removal of 
osteophytes from the metaphalangeal joint. There were no 
operative complications noted. The postoperative diagnosis 
was old fusion of the metaphalangeal joint, right thumb, with 
subsequent severe adhesions of the extensor mechanism of the 
thumb preventing full flexion of the distal interphalangeal 
joint. A postoperative treatment note the same day indicates 
no complications. The recommendation was that the Veteran 
keep the right hand elevated, and apply ice to the site for 
three to four days. Pain control was to be maintained through 
elevation, cold, medication, repositioning and rest. Under 
the category of activity limitations it was noted that         
the Veteran could use the hand for light activities such as 
eating or drinking.  

On June 15, 2009 the Veteran returned for a follow-up 
appointment, two to three weeks after his surgery involving 
tenolysis on the back of the thumb and loosening up of the 
distal interphalangeal (DIP) joint. The Veteran appeared to 
be doing well. He was using an exercise device and thumb and 
hand glove. The physician indicated on objective evaluation 
that the wound was well-healed. The sutures were removed. The 
Veteran was counseled about further exercises at home. Also 
recommended was seeing a hand therapist for massage and both 
active and passive thumb exercises involving the DIP joint.
A June 26, 2009 occupational therapy consult indicates that 
the Veteran was seen for hand therapy for the right thumb. 
Estimated pain level was 2 out of 10. The Veteran was given 
retrograde massage for edema, scar massage, and passive and 
active range of motion to the thumb. He was also directed to 
complete joint blocking exercises at home. He was considered 
to be moderately independent to independent with activities 
of daily living. Further noted was that thumb DIP joint range 
of motion was at worst 0 to 26 degrees, about one-third of 
normal. Right upper extremity strength and range of motion 
were normal. The Veteran had been wearing an edema glove with 
a rubber band pull to maintain flexion of the thumb. The 
assessment was that the Veteran presented with edema, pain 
and decreased range of motion of the thumb which slightly 
impacted activities of daily living performance. 
Participation in outpatient service to alleviate these 
symptoms was recommended. An occupational therapy note from 
June 28th indicates the Veteran tolerated the therapy session 
well, with a good understanding in the wearing schedule of a 
splint and in a home exercise program. 

There were additional occupational therapy sessions over the 
next two weeks.        A July 5, 2006 report reflects the 
Veteran reported soreness in the hand after putting together 
an entertainment center. The right thumbnail was sore as the 
Veteran had been actively extending the thumb when wearing a 
dynamic flexion splint. The discontinuance of wearing the 
splint was recommended. When seen on July 13th, the Veteran 
reported having some burning pain over the dorsal thumb, and 
understood that motion in the DIP joint might not improve any 
more. Pain was estimated at 2 out of 10. The assessment was 
that the Veteran had met his maximum rehabilitation 
potential, and the burning sensation in the thumb might 
improve with time. There is no further record of VA 
outpatient treatment that month.

During the August 2009 Board hearing, the Veteran contended 
that because of post-surgical splinting of the right thumb, 
and a rubber wrist strap and other apparatus he had to wear 
on his thumb for up to three months, there was warranted a 
total rating for purposes of convalescence. 


The factual record concerning the Veteran's May 2006 right 
thumb surgery and subsequent rehabilitation process does not 
support the assignment of a temporary total disability rating 
for purposes of convalescence. The conditions specified under 
38 C.F.R. § 4.30 for when a temporary total evaluation is 
warranted have not been met. Initially, the Veteran following 
the May 31, 2006 outpatient surgery did not require at least 
one month of convalescence. There was no post-surgical 
recommendation of bedrest or pronounced limitation of 
activity. The control of symptoms was considered manageable 
by elevation of the right hand, medication and rest to the 
right hand. The prescribed activity limitations still did not 
preclude use of the hand for light activities such as eating 
or drinking. A program of exercises was recommended for home. 
Most significant, by the time of a June 15th consult the 
Veteran's wounds were considered well-healed. This was 
approximately two-weeks post-surgery. The Veteran was also 
directed to appear for several outpatient occupational 
therapy sessions at the VA medical facility, indicating that 
he was fully mobile and capable of transporting himself to 
medical appointments. Consequently, the Veteran's surgical 
recovery by all indication did not require a one-month or 
longer period of convalescence. 

Applying the second prong specified under 38 C.F.R. § 4.30 
for assignment of a temporary total evaluation, these 
conditions for benefits entitlement also are not met. The 
Veteran is not shown to have sustained any incompletely 
healed surgical wounds, or stumps of recent amputations. 
There was no necessity for house confinement, either 
prescribed, or otherwise required given the Veteran's 
continued attendance at outpatient therapy appointments. 
Therapeutic immobilization of one major joint or more also 
was not needed. While the Veteran utilized a splint and wrist 
band mechanism for several weeks for treatment purposes, the 
right thumb does not meet the definition of a major joint. 
Nor for that matter was the right thumb joint fully 
immobilized. As to the final prong of eligibility, the 
Veteran     has not required immobilization by cast of one 
major joint or more. 

In summary, there has been a recovery process from the May 
31, 2006 outpatient surgery, but not of the length or scope 
as to warrant assignment of a temporary total evaluation for 
convalescence under 38 C.F.R. § 4.30. Accordingly, the Board 
is denying the claim for service connection for a temporary 
total rating under              38 C.F.R. § 4.30. The 
preponderance of the evidence is unfavorable on the claim, 
and under these circumstances the benefit-of-the-doubt 
doctrine does not apply.         38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102. See also Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).


ORDER

A temporary total rating for convalescence following right 
thumb surgery on        May 31, 2006 is denied.


REMAND

Specific additional development of the claims remaining on 
appeal is required before reaching a decision in these 
matters.

The Veteran was previously scheduled to attend a May 2009 VA 
Compensation and Pension examination for evaluation of his 
service-connected flexor tendon injury status-post surgery, 
and hemorrhoids condition. The record indicates that he did 
not appear. Under general circumstances, failure to appear 
for a VA examination in connection with an increased rating 
claim should result in denial of the claim on the merits. See 
38 C.F.R. § 3.655(b) (2009). However, as the Veteran has 
explained during the August 2009 Board hearing, he did not 
receive notification of the examination in advance of the 
scheduled date inasmuch as the notice was sent to an address 
no longer in use. The Veteran has since informed the RO of 
his most recent address, and indicated that he will report 
for any further scheduled examination. Consequently, the 
Board finds that he should have an additional opportunity to 
attend an examination in furtherance of his increased rating 
claims.   

Pertinent to the service-connected right thumb disability, in 
particular, the Veteran has described impairment to the 
entire right hand including pain relating to the back of the 
hand, and continuing up to the wrist. A comprehensive 
evaluation of service-connected disability therefore should 
ascertain whether there is compensable symptomatology 
associated with the right thumb injury involving areas of the 
right hand and wrist. 

On the claim for service connection for a dental injury, 
applicable law and regulations provide that treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment under 38 C.F.R. § 
17.161. See 38 C.F.R. § 3.381. The rating agency will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in the line 
of duty during active service. Section 3.381 then sets forth 
various provisions under which an identified condition is 
presumed service-related.  
 
Access to outpatient dental services is available for those 
individuals having a dental condition to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in 38 C.F.R. § 
17.161. Based on class II(a)       of eligibility, those 
having a service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability. 38 C.F.R.                
§ 17.161(c). 
 
In comparison, service-connected compensation for loss of 
teeth or other qualifying dental disorder generally requires 
that there have manifested loss of substance of body of 
maxilla or mandible, or of the soft tissue surrounding that 
region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 
(provision of the VA Rating Schedule pertaining to 
compensation for loss of teeth).

The basis for the present claim is the removal of two 
abscessed teeth during               the Veteran's military 
service. This does not qualify as a disability for which VA 
compensation benefits may be awarded. See 38 C.F.R.§ 4.150. 
However, that    does not end the Board's inquiry, as the 
Veteran's claim for service connection must also be 
considered a claim for VA outpatient dental treatment. See 
Mays v. Brown, 5 Vet. App. 302, 305 (1993).             
In furtherance of his claim, the Veteran alleges that he 
sustained a dental injury during a parachute jump when the 
"D ring" that held the parachute lines together upon 
opening of the chute smashed into his lower teeth, causing an 
abscess to develop in two of the teeth. 

Service dental records show that the Veteran had three 
separate "emergency examinations" in August 1963. At that 
time he underwent extraction of tooth no. 25 due to an 
abscess, and extraction of tooth no. 24 due to pulpitis. 
These teeth had been in normal condition on service entrance. 

The incident of extraction of teeth nos. 24 and 25 would 
warrant service connection under 38 C.F.R. § 3.381 based upon 
presumptive service connection. See 38 C.F.R.                
§ 3.381(d)(1) (teeth noted as normal at entry will be 
service-connected if they 
were filled or extracted after 180 days or more of active 
service). Still, this      would not qualify the Veteran for 
outpatient treatment as he would not fall under any of the 
patient categorizations set forth under 38 C.F.R. § 17.161. 
So the question of whether he has Class II(a) eligibility 
based on dental trauma remains dispositive. See 38 C.F.R. § 
17.161(c). 

A VA medical examination therefore should be scheduled to 
determine whether the extraction of teeth nos. 24 and 25 is 
attributable to dental trauma during service, based on the 
Veteran's assertions of precipitating injury and review of 
the dental treatment history. See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2009);             38 C.F.R. § 3.159(c)(4) 
(2009) (VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim).

Accordingly, these claims are REMANDED for the following 
action:

1.	The RO should schedule the Veteran for 
a VA examination to determine the current 
severity of the severe flexor tendon 
injury, metacarpophalangeal joint fusion. 
The claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.   
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected severe flexor 
tendon injury, metacarpophalangeal joint 
fusion, status postoperative pulley 
reconstruction. In examining the Veteran, 
the examiner should report complete range 
of motion findings for the right hand 
thumb, individual digits and wrist joint.                   
The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the measured joints are used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joints exhibit weakened 
movement, excess fatigability or 
incoordination.                  If 
feasible, these determinations should be 
expressed in terms of additional range of 
motion loss due to any weakened movement, 
excess fatigability or incoordination. 

2.	Schedule the Veteran for a VA 
examination to determine the current 
severity of the Veteran's hemorrhoids. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail.          
It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected hemorrhoids, 
in accordance with the rating criteria 
specified at 38 C.F.R. 4.114, Diagnostic 
Code 7336.

3.	Schedule the Veteran for a VA dental 
examination.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination. All 
indicated tests and studies should be 
performed, and all findings should be set 
forth in detail. It is requested that the 
VA examiner opine whether the extraction 
of teeth nos. 24 and 25 during service is 
at least as likely as not (50 percent or 
greater probability) due to an incident of 
dental trauma, specifically a claimed 
incident in which  the Veteran injured the 
teeth during a parachute jump causing him 
to later develop dental abscesses in the 
affected teeth. The examiner should 
include in                the examination 
report the rationale for any opinion 
expressed. However, if the examiner cannot 
respond to the inquiry without resort to 
speculation, he or she should so state, 
and further explain why it is not feasible 
to provide a medical opinion.

4.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

5.	Thereafter, the RO should readjudicate 
the claims of entitlement to: an increased 
rating for severe flexor tendon injury, 
metacarpophalangeal joint fusion, status 
postoperative pulley reconstruction; 
entitlement to an increased rating for 
hemorrhoids; and entitlement to service 
connection for abscessed teeth, including 
for purposes of VA outpatient treatment, 
based upon all additional evidence 
received. If any benefit sought on appeal 
is not granted, the Veteran should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.
The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).



 Department of Veterans Affairs


